Name: Commission Regulation (EEC) No 836/83 of 11 April 1983 amending for the third time Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 83 Official Journal of the European Communities No L 92/5 COMMISSION REGULATION (EEC) No 836/83 of 11 April 1983 amending for the third time Regulation (EEC) No 2499/82 laying down provisions concerning preventive distillation for the 1982/83 wine year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization in the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 1 1 (5) thereof, Whereas Article 12 of Commission Regulation (EEC) No 2499/82 (3), as last amended by Regulation (EEC) No 31 1 /83 (4), allows for some degree of variation from the actual alcoholic strength of table wine or wine suitable for yielding table wine specified in the decla ­ ration or contract of delivery for distillation ; Whereas strict application of this provision is leading to non-payment of the aid to distillers who, because of the variation allowed, distil wine suitable for yielding table wine instead of table wine itself ; Whereas in order to avoid excessive rigour in applica ­ tion of the Regulation without, however, occasioning additional financial expenditure it should be specified that the quantities of wine covered by contracts or declarations may be delivered, whether the wine is table wine or wine suitable for yielding table wine, provided that the product meets the necessary stan ­ dards, but that the aid granted shall be that applicable for the product actually delivered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine . Article 1 Article 12 of Regulation (EEC) No 2499/82 is hereby replaced by the following : 'Article 12 1 . For wine delivered to the distillery a margin of 1 % vol more or less in the actual alcoholic strength specified in the contract or in the declara ­ tion shall be permitted . As regards the quantity of wine actually delivered to the distillery a margin of 10 % more or less than the quantity specified in the contract or declaration shall be permitted. 2. The intervention agency shall pay the aid indicated in Article 6 for the quantity of wine actu ­ ally distilled, within the margin referred to in para ­ graph 1 . The aid shall be paid at the rate applicable for the wine actually delivered.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . 3 OJ No L 267, 16 . 9 . 1982, p. 16 . ( «) OJ No L 36, 8 . 2 . 1983 , p. 6 .